DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Remarks
Examiner acknowledge the applicant understands discussion in the interview 02/28/2022, and the office action should have referred to Stoeger [US 2019/0053341 A1] which claims priority to DE102017214056.9.
Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive.
Applicant argues that the reference Stoeger et al [DE102017214056.9 ] in view of Katsura [US 2012/0181931 A1] does not teach or discloses “receive a current sense signal commensurate with an inductor current in the switching output stage directly, and to compare the current sense signal with a peak detection value and a bottom detection value to generate a control signal for the driving logic circuit.” (see page 11-14).
Examiner disagrees:
Examiner in view the application specification in Fig. 1 and 3 vs Stoeger of Fig. 1. As explained by the applicant in Fig. 3, R4 is use as Vsns which is the current sense signal in which Stoeger circuit also use Rsense to teach or discloses the current sense signal. The arguments are not persuasive.

    PNG
    media_image1.png
    607
    672
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    528
    724
    media_image2.png
    Greyscale


 
Stoeger discloses to receive a current sense signal (Fig. 1, CS and 19 & Paragraph [0041-43]) commensurate with an inductor current (Fig. 1, V(LX)) in the switching output stage (Fig. 1, QH and QL) directly and to the compare (Fig. 1, Clo and Chi) the current sense signal (Fig. 1, CS & Paragraph [0041-43]) with a peak detection value (Fig. 1, Vrefh & Paragraph [0057-59]) and a bottom detection value (Fig. 1, VrefL & Paragraph [0057-59]) to generate a control signal for the driving logic circuit (Fig. 1, 26, G1 and G2).
Stoeger does not specify a charge-pump power supply configured to generate a boosted voltage higher than the input voltage; and
Katsura discloses a charge-pump power supply (Fig. 1, C1 & Paragraph [0072]) configured to generate a boosted (Paragraph [0072 & 0056 & 0069-71]) voltage higher (Fig. 5, Vou & Paragraph [0089-90]) than the input voltage (Fig. 1, Vin); and 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Stoeger with a charge-pump power supply configured to generate a (Paragraph [0013]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10, 12-14 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Stoeger et al [DE102017214056.9 ] in view of Katsura [US 2012/0181931 A1].
In regards to claim 1. Stoeger discloses a light-emitting element driving control device comprising: 
a driving logic circuit (Fig. 1, 26) configured to drive and control a switching output stage (Fig. 1, QH and QL & Paragraph [0045]) configured to buck (Fig. 1, QH, QL, Lboost, Lbuck, and Cout) an input voltage (Fig. 1, Vin & Paragraph [0050]) to an output voltage (Fig. 1, Vout & Paragraph [0039]) to supply the output voltage to a light-emitting element (Fig. 1, 11 & Paragraph [0052]); 
a current sense comparator (Fig. 1, 25 & Paragraph [0041]) configured to be supplied with, as a supply voltage (Fig. 1, LX), the boosted voltage (Fig. 1, Lboost) and the output voltage (Fig. 1, LX) and 
to receive a current sense signal (Fig. 1, CS & Paragraph [0041-43]) commensurate with an inductor current (Fig. 1, V(LX)) in the switching output stage (Fig. 1, QH and QL) directly and to the compare (Fig. 1, Clo and Chi) the current sense signal (Fig. 1, CS & Paragraph [0041-43]) with a peak detection value (Fig. 1, Vrefh & Paragraph [0057-59]) and a bottom detection value (Fig. 1, VrefL & Paragraph [0057-59]) to generate a control signal for the driving logic circuit (Fig. 1, 26, G1 and G2).
Stoeger does not specify a charge-pump power supply configured to generate a boosted voltage higher than the input voltage; and
Katsura discloses a charge-pump power supply (Fig. 1, C1 & Paragraph [0072]) configured to generate a boosted (Paragraph [0072 & 0056 & 0069-71]) voltage higher (Fig. 5, Vou & Paragraph [0089-90]) than the input voltage (Fig. 1, Vin); and 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Stoeger with a charge-pump power supply configured to generate a boosted voltage higher than the input voltage for purpose of provide an LED short-circuit detection circuit that is able to accurately detect an LED short-circuit, and an LED drive device, an LED lighting device and a vehicle that use the LED short-circuit detection circuit as disclosed by Katsura (Paragraph [0013]).
In regards to claim 2. Stoeger in view of Katsura discloses the light-emitting element driving control device according to claim 1, further comprising: 
a driver (Fig. 1, G1 and G2) configured to turn on and off an output switch in the switching output stage (Paragraph [0044-60]); and 
a bootstrap power supply (Katsura: Fig. 1, C5 and 113) configured to raise a switching voltage (Katsura: Fig. 1, N1) with a rectangular waveform (Katsura: Fig. 5, PWM) appearing at one terminal of the output switch (Katsura: Fig. 1, N1) to generate a supply voltage for the driver (Katsura: Fig. 1, 100), wherein 
the charge-pump power supply (Katsura: Fig. 1, C1 & Paragraph [0072]) is configured to be supplied with electric charge from the bootstrap power supply (Katsura: Fig. 1, C1 & Paragraph [0072]) to generate the boosted voltage (Katsura: Fig. 1, C5 and 113).
In regards to claim 9. Stoeger in view of Katsura discloses a light-emitting element driving device (Stoeger: Fig. 1, 12) comprising: 
the light-emitting element driving control device (Stoeger: Fig. 1, 12) according to claim 1; and 
a switching output stage (Stoeger: Fig. 1, QH and QL & Paragraph [0045]) configured to be driven and controlled by the light-emitting element driving control device (Stoeger: Fig. 1,12), wherein the light-emitting element driving device (Stoeger: Fig. 1,12) supplies a light-emitting element (Stoeger: Fig. 1, 11) with a constant output current (Stoeger: Paragraph [0002]).
In regards to claim 10. Stoeger in view of Katsura discloses a light-emitting device (Stoeger: Fig. 1, 12) comprising: the light-emitting element driving device (Stoeger: Fig. 1, 12) according to claim 9; and 
at least one light-emitting element (Stoeger: Fig. 1, 11) driven by the light-emitting element driving device (Stoeger: Fig. 1, 12).
In regards to claim 12. Stoeger in view of Katsura discloses the light-emitting device according to 10, wherein the light-emitting element is a light-emitting diode (Stoeger: Fig. 1, 11) or organic EL element.
In regards to claim 13. Stoeger in view of Katsura discloses a vehicle (Stoeger: Paragraph [0034-35]) comprising: the light-emitting device (Stoeger: Fig. 1, 12) according to claim 10.
In regards to claim 14. Stoeger in view of Katsura discloses the vehicle (Stoeger: Paragraph [0034-35] according to claim 13, wherein: the light-emitting device is at least one of a headlight, a daylight running light, a taillight, a stoplight, and a turn light (Katsura Fig. 23b & Paragraph [0040]).
In regards to claim 32. Stoeger in view of Katsura discloses the light-emitting element driving control device according to claim 1, wherein the light-emitting element driving control device (Katsura: Fig. 1) is sealed in an HTSSOP (heat-sink thin shrink small outline package) (Katsura: Paragraph [0078]) or in a VQFN (very thin quad flat non-leaded package).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Stoeger et al [DE102017214056B3 ] in view of Katsura [US 2012/0181931 A1] and further in view of Prexl et al [US 2013/0320949 A1]
In regards to claim 3. Stoeger in view of Katsura discloses the light-emitting element driving control device according to claim 1, further comprising: such that, even when the output voltage varies (Stoeger: Fig. 5 & Paragraph [0039]), a switching frequency of the switching output stage remains at a constant value (Stoeger: Paragraph [0077]).
Stoeger in view of Katsura does not specify a frequency feedback controller configured to adjust the peak detection value and the bottom detection value 
Prexl discloses a frequency feedback controller (Fig. 1, 4 & Paragraph [0025]) configured to adjust the peak detection value and the bottom detection value (Paragraph [0006]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Stoeger with a frequency feedback controller configured to adjust the peak detection value and the bottom detection value for purpose of current and voltage control loops still operate properly and provide the required accuracy of the output voltage as discloses by Prexl (Paragraph [0008]).
In regards to claim 4. Stoeger in view of Katsura and further in view of Prexl discloses the light-emitting element driving control device according to claim 3, wherein the frequency feedback controller (Prexl Fig. 1, 4 & Paragraph [0025]) is configured to variably control an upper limit of the peak detection value and a lower limit of the bottom detection value (Prexl Paragraph [0006]) in accordance with a target setting value (Katsura Fig. 1, 117 & Paragraph [0063]) for an output current supplied to the light-emitting element (Stoeger: Fig. 1, 11).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stoeger et al [DE102017214056B3 ] in view of Katsura [US 2012/0181931 A1] as applied to claim 10 above, and further in view of Murakami et al [US 2019/0098710 A1].
In regards to claim 11. Stoeger in view of Katsura discloses the light-emitting device according to claim 10, further comprising: 
Stoeger in view of Katsura does not specify a light-emitting element string composed of a plurality of light-emitting elements connected in series; a switch matrix configured to light and extinguish the plurality of light-emitting elements individually; and a switch controller configured to control the switch matrix.
Murakami discloses a light-emitting element string (Fig. 1, 10) composed of a plurality of light-emitting elements (Fig. 1, 12_1) connected in series; a switch matrix (Fig. 1, 40_1 to 40_N & Paragraph [0005]) configured to light and extinguish the plurality of light-emitting elements (Fig. 1, 12_1) individually; and a switch controller (Fig. 1, 20r & Paragraph [0007-0010]) configured to control the switch matrix (Fig. 1, 40_1 to 40_N & Paragraph [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Stoeger in view of Katsura with a light-emitting element string composed of a plurality of light-emitting elements connected in series; a switch matrix configured to light and extinguish the plurality of light-emitting elements individually; and a switch controller configured to control the switch matrix for purpose of protecting at the time of failure of the lamp as disclosed Murakami (Paragraph [0063-64]).
Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Stoeger et al [DE102017214056B3 ] in view of Katsura [US 2012/0181931 A1] as applied to claim1 above, and further in view of Chi et al [US 9,577,063 A1].
In regards to claim 33. Stoeger in view of Katsura discloses the light-emitting element driving control device according to claim 1, further comprising: the driving logic circuit (Stoeger Fig. 1, 26) and low-signal-system circuits (Katsura Fig. 1, 115 and Fig. 5, PWM off) including the current sense comparator (Katsura Fig. 1, 121 and 122 & Paragraph [0044]), 
Stoeger in view of Katsura does not specify a buffer zone provided high-withstand-voltage noise-system circuits including; the buffer zone restraining noise propagation from the high-withstand-voltage noise-system circuits to the low-signal-system circuits
Chi discloses a buffer zone (Column 2, in lines 51-59) provided circuits including; the buffer zone (Column 2, in lines 51-59) restraining noise propagation from the circuits (Claim 3 “performing a third implantation in the p-type emitter area, the p-type collector area, the n-type emitter area, and the n-type collector area using ions of a same conductivity type as that of the second implantation in an angled direction with respect to a surface of the semiconductor substrate to form a buffer area connecting a base area”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Stoeger in view of Katsura with a buffer zone provided high-withstand-voltage noise-system circuits including; the buffer zone restraining noise propagation from the high-withstand-voltage noise-system circuits to the low-signal-system circuits for purpose of isolated from any noise at the ground line as disclosed by Chi (Column 22, in lines 30-40)
In regards to claim 34. Stoeger in view of Katsura and further in view of Chi discloses the light-emitting element driving control device according to claim 33, wherein the buffer zone (Column 2, in lines 51-59) is formed with an n-type well and a p-type collector (Claim 3 “performing a third implantation in the p-type emitter area, the p-type collector area, the n-type emitter area, and the n-type collector area using ions of a same conductivity type as that of the second implantation in an angled direction with respect to a surface of the semiconductor substrate to form a buffer area connecting a base area”) wall each connected to a grounded terminal (Fig. 19, Ground).
In regards to claim 35. Stoeger in view of Katsura and further in view of Chi discloses the light-emitting element driving control device according to claim 33, wherein a circuit element (Fig. 1, R1, R10, C7, R12-15) connected to the low-signal system circuits is connected to a low-signal-system GND conductor (Fig. 1, Ground) separated from a power-system GND conductor (Fig. 1, PGND).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844